— Order modified by restricting the examination before trial to the course *907of business conducted in the name of the Hanson Electric Company by the plaintiff or defendant, or both, from and after April 4, 1918, down to and including' the 17th day of April, 1915, for the purpose of enabling the plaintiff to prove the allegations of partnership in the complaint, without prejudice to the right of the plaintiff to make further application for the examination of the defendant as bearing upon the allegations of accounting contained in the complaint, after interlocutory judgment establishing and adjudging a partnership between the plaintiff and defendant; and as so modified the order is affirmed, without costs of this appeal to either party. All concurred.